Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 1 of 18




                 EXHIBIT “3”
Filing Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 2 of 18
       # 132725351   E-Filed 08/16/2021 10:57:49 AM


               IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                         IN AND FOR BROWARD COUNTY, FLORIDA

        ANUEL ST. CLAIR,

                Plaintiff,                                             Case No. CACE-21-014824

        v.                                                             JURY TRIAL DEMANDED

        GC SERVICES LIMITED PARTNERSHIP,                               INJUNCTIVE RELIEF SOUGHT

                Defendant.

        ______________________________________/

                                        FIRST AMENDED COMPLAINT

                Plaintiff Anuel St. Clair (“Plaintiff”) sues Defendant GC Services Limited Partnership,

        (“Defendant”) for violations the Florida Consumer Collection Practices Act (“FCCPA”) and the

        Fair Debt Collection Practices Act (“FDCPA”).

                                          JURISDICTION AND VENUE

                1.      This Court has subject matter jurisdiction over Plaintiff and Defendant

        (collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court

        and, thus, venue and jurisdiction are proper.

                2.      This Court has personal jurisdiction over Defendant because Defendant is

        operating, present, and/or doing business within this jurisdiction and because the complained of

        conduct of Defendant occurred within Broward County, Florida.

                3.      The amount in controversy exceeds the sum or value of $30,000.00 exclusive of

        interest, costs, and attorney’s fees.

                4.      Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

        et seq., the cause of action alleged below arose in Broward County Florida.
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 3 of 18




                                                   PARTIES

           5.        Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

   County, Florida.

           6.        Defendant is a Delaware Corporation, with its principal place of business located

   in Harris, Texas 77081.

                                       DEMAND FOR JURY TRIAL

           7.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                        FACTUAL ALLEGATIONS

           8.        On a date better known by Defendant, Defendant began attempting to collect a debt

   (the “Consumer Debt”) from Plaintiff.

           9.        The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

   from a transaction between the creditor of the Consumer Debt, American Honda Finance

   Corporation, and Plaintiff (the “Subject Service”).

           10.       Defendant alleges the Original Account Number for the Subject Service ends in

   9245.

           11.       The Subject Service was primarily for personal, family, or household purposes.

           12.       Defendant is a business entity engaged in the business of soliciting consumer debts

   for collection.

           13.       Defendant is a business entity engaged in the business of collecting consumer debts.

           14.       Defendant regularly collects or attempts to collect, directly or indirectly, debts

   owed or due or asserted to be owed or due another.

           15.       Defendant is registered with the Florida Office of Financial Regulation as a

   “Consumer Collection Agency.”



                                                        2
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 4 of 18




          16.     Defendant’s “Consumer Collection Agency” license number is CCA0900872.

          17.     Defendant maintains all the records specified in Rule 69V-180.080, Florida

   Administrative Code.

          18.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

   Defendant does maintain, are current to within one week of the current date.

          19.     Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

          20.     Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

          21.     On a date better known by Defendant, Defendant transmitted Plaintiff’s personal

   information to a third-party (the “Third-Party”).

          22.     The personal information Defendant transmitted to the Third-Party included, but

   was not limited to: [1] Plaintiff’s name; [2] Plaintiff’s address; [3] the existence of the Consumer

   Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

   was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

   [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

   (collectively, the “Transmitted Information”).

          23.     The Third-Party, of whom Defendant transmitted Plaintiff’s personal information

   to, compiled Plaintiff’s personal information and prepared a letter that was to be sent to Plaintiff

   in an attempt to collect the Consumer Debt.

          24.     The Transmitted Information affected Plaintiff’s reputation. For example, the

   transmission of such information affected Plaintiff’s reputation regarding the repayment of debts,

   Plaintiff’s reputation of truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation

   regarding trustworthiness.




                                                       3
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 5 of 18




            25.   Defendant’s transmission of Plaintiff’s personal information to the Third-Party was

   a communication in connection with the collect of the Consumer Debt.

            26.   In addition to transmitting Plaintiff’s personal information to the Third-Party,

   Defendant also transmitted Plaintiff’s personal information to other third-party entities in

   connection with the collection of the Consumer Debt. Defendant transmitted such information to

   these other third-party entities by, including but not limited to: [1] utilizing “skip trace” services;

   [2] utilizing bankruptcy, SCRA, probate, and other “scrubbing” services; and [3] utilizing

   independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

            27.   On a date better known by Defendant, Defendant sent the letter prepared and/or

   complied by the Third-Party to Plaintiff, of which was internally dated November 23, 2020, (the

   “Collection Letter”) in an attempt to collect the Consumer Debt.

            28.   Attached as Exhibit A is a copy of the Collection Letter.

            29.   Defendant’s transmission of Plaintiff’s personal information to the Third-Party is

   an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

   Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

   of the Hunstein opinion is attached as Exhibit B).

            30.   The Collection Letter contains a bar code and/or Quick Response (“QR”) code, of

   which are indicative of Defendant’s use of the Third-Party to prepare, print, package, compile,

   and/or otherwise send the Collection Letter. The Collection Letter also includes a P.O. Box return

   address different from the Creditor’s address, which further indicates Defendant’s use of the Third-

   Party.

            31.   For Defendant to maintain a valid consumer collection agency license with the

   Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts



                                                     4
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 6 of 18




   from Florida consumers) Defendant knew it was required to tailor its debt collector methods to be

   in compliance with both the FDCPA and FCCPA.

          32.     Defendant knew that the Transmitted Information constituted an unlawful

   transmission of Plaintiff’s personal information in violation of § 1692c(b) of the FDCPA.

          33.     The Third-Party did not have any legitimate need for the Transmitted Information,

   as the Transmitted Information constituted an unlawful transmission of Plaintiff’s personal

   information in violation of § 1692c(b) of the FDCPA.

                                         COUNT 1
                                VIOLATION OF 15 U.S.C. 1692c(b)

          34.     Plaintiff incorporates by reference paragraphs 1-33 of this Complaint.

          35.     Pursuant to § 1692c(b) of the FDCPA, “a debt collector may not communicate, in

   connection with the collection of any debt, with any person other than the consumer, his

   attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney

   of the creditor, or the attorney of the debt collector.” 15 U.S.C. 1692c(b) (emphasis added).

          36.     As set forth above, Defendant’s transmission of Plaintiff’s personal information to

   the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

   LEXIS 11648 (“[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

   under Article III and (2) that the debt collector’s transmittal of the consumer’s personal

   information to its dunning vendor constituted a communication ‘in connection with the collection

   of any debt’ within the meaning of § 1692c(b).”) Accordingly, Defendant violated § 1692c(b) of

   the FDCPA when it transmitted Plaintiff’s personal information to the Third-Party.

          37.     WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant, awarding Plaintiff the following relief:

                  (a) Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                                                   5
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 7 of 18




                  (b) Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                  (c) Any other relief that this Court deems appropriate under the circumstances.

                                        COUNT 2
                              VIOLATION OF FLA. STAT. 559.72(5)

          38.     Plaintiff incorporates by reference paragraphs 1-33 of this Complaint.

          39.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

   shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

   debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

   the other person does not have a legitimate business need for the information or that the

   information is false.” Fla Stat. § 559.72(5) (emphasis added).

          40.     As set forth above, Defendant unlawfully transmitted Plaintiff’s personal

   information, by and through the Transmitted Information, to the Third-Party, whereby said

   transmitted information affective Plaintiff’s reputation because the Third-Party did not have any

   legitimate need for unlawfully transmitted personal information of Plaintiff.

          41.     WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant, awarding Plaintiff the following relief:

                  (a) Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                  (b) An injunction prohibiting Defendant from engaging in further collection
                      activities directed at Plaintiff that are in violation of the FCCPA;

                  (c) Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d) Any other relief that this Court deems appropriate under the circumstances.




                                                   6
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 8 of 18




   Dated: August 16, 2021

                                            Respectfully submitted,

                                            EDELSBERG LAW, P.A.
                                            /s/ Christopher Gold
                                            Christopher Gold, Esq.
                                            Florida Bar No. 088733
                                            chris@edelsberglaw.com
                                            Scott Edelsberg, Esq.
                                            Florida Bar No. 0100537
                                            scott@edelsberglaw.com
                                            20900 NE 30th Ave., Suite 417
                                            Aventura, FL 33180
                                            Office: (786) 289-9471 Direct:
                                            (305) 975-3320
                                            Fax: (786) 623-0915

                                            SHAMIS & GENTILE, P.A.
                                            Andrew J. Shamis, Esq.
                                            Florida Bar No. 101754
                                            ashamis@shamisgentile.com
                                            14 NE 1st Avenue, Suite 705
                                            Miami, Florida 33132
                                            Telephone: 305-479-2299

                                            Counsel for the Plaintiff




                                        7
      Filing Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 9 of 18
             # 132725351   E-Filed 08/16/2021 10:57:49 AM
            CDGCSVTO 023                                                                    a         GC Services     Limited Padnership
            PO Box 1280                          C
            Oaks PA 19455-1280                                                              €,
            ADDRESS SERVICE R.EQUESTED

                                                                                            6       Please   call: 877-667 -7461.
                                                                                                    Calls may be monitored or recorded

            May 19, 2021
                                                                                                    CORRESPONDENCE     AND PAYMENT MAILIT,IG ADDRESS:


i+I         36268494
fr{
rrl         lllr,r.,llllrlllthlilt,lrl,l,tlll;,;1rrr,;r;rlr;,rrr,l11!l,r,lr
lil
t{          Anuel St Clair
                                                                                            PO BOX 3346
ilI         SOOB SW 6Th St
                                                                                            HOUSTON TX772S3
 ;:         North Lauderdale FL 33068-2109




         YOU OWE:    Aruerican Honda Finance Corporation                                                                        GC NTJMBER:   8864210940r.0045
                                                **i:PLEASE DETACH AND RETURN UPPER PCRTION OF STATEIT{ENTWII-d PAY}IENT+J   :




            May 19, 2021
                                                                                                                           File Nurnber: 4900304
                                                                                                           Client Account Number: ENDING 9245
                                                                                                                        Balance Due: $13,208"59

            DeaT ANUEL ST CLAIR,

           Wed like to let you know that our client, American Honda Finance Corporation, has authorized us to make you a
           settlement ofler on your account, If you pay 60% of the totai amount due, our client willconsider your account
           settled.

           This is an excellent oppo(unity to take care of your account. If you wish to take advantage of this offer, either
           callour office at 877-667-7+61 or mail us your payment of $7,925.15. Please make your payment payable to
           "Amerrcan Honda Frnance Corporation", Please note the payment must be for the exact amount stated in this
           letter and must be received no later than fourteen (14) days from the date of this letter or this particular offer will
           be null and void. Please understand our client is not obiigated to renew this offer.

           If you have any questions or wish to propose an alternative payment solution, please do not hesitate to contact
            US.


           Sincerely,

           Teresa Fontenot
           Accou nt Representative

           If you would prefer, you can make a payment on your account using a credit or debit card by going lo our website
           at www.qcpavolline,eom. Use the following nunrber to identify yourself when prompted: 88642109401CI045




              Thls communication is from a debt eotrlector. This is an attempt to collect a debt. Any information
                                           obtained will be used for that purpose.
                       NOTICE: SEH R,EVERSE SIDE FOR IMPORTANT coNSUMER INFoRMATI0N
                                      GC Services Llmited Partnershjp * 6330 Gulfton, Houeton, TX 77081
                                       0223"31 IMG"BSL, 886421094C10045 60105394
FilingCase 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 10 of 18
       # 132725351  E-Filed 08/16/2021 10:57:49 AM
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 11 of 18
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 12 of 18
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 13 of 18
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 14 of 18
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 15 of 18
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 16 of 18
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 17 of 18
Case 0:21-cv-61801-RKA Document 1-3 Entered on FLSD Docket 08/26/2021 Page 18 of 18
